NO. 07-03-0181-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   JANUARY 29, 2004

                          ______________________________


                      JOSE SANTOS CERVANTES, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

               FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

         NO. A14649-0209; HONORABLE ROBERT W. KINKAID, JR., JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Following his conviction for theft, appellant Jose Santos Cervantes was placed on

community supervision for five years. Upon the State’s motion to revoke community

supervision for violations of the conditions thereof, the trial court (1) conducted a hearing

at which appellant plead true to the State’s allegations, (2) heard evidence, and (3) granted
the State’s motion. Appellant was sentenced to two years confinement in a state jail

facility. After appellate counsel filed an Anders1 brief and a motion to withdraw indicating

there is no meritorious error to present on appeal, appellant filed a pro se motion to dismiss

his appeal.


       By his pro se motion, appellant represents that he agrees with his counsel that this

appeal is frivolous and requests that it be dismissed. No decision of this Court having been

delivered to date, the motion is granted and the appeal is dismissed. See Tex. R. App. P.

42.2(a). Counsel’s motion to withdraw is also granted. No motion for rehearing will be

entertained and our mandate will issue forthwith.


                                           Don H. Reavis
                                             Justice

Do not publish.




       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).




                                              2